UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06091 Nuveen Investment Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Investment Quality Municipal Fund, Inc. (NQM) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 145.2% (100.0% of Total Investments) Alabama – 1.5% (1.0% of Total Investments) $ 3,800 Alabama Special Care Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 AA+ $ 4,096,400 2006C-2, 5.000%, 11/15/36 (UB) Birmingham Special Care Facilities Financing Authority, Alabama, Revenue Bonds, Baptist Health System Inc., Series 2005A: 5.250%, 11/15/20 11/15 at 100.00 Baa2 5.000%, 11/15/30 11/15 at 100.00 Baa2 Courtland Industrial Development Board, Alabama, Pollution Control Revenue Bonds, 6/15 at 100.00 BBB International Paper Company, Series 2005A, 5.000%, 6/01/25 Jefferson County, Alabama, Limited Obligation School Warrants, Education Tax Revenue Bonds, 1/14 at 100.00 AA Series 2004A, 5.250%, 1/01/23 – AGM Insured Total Alabama Alaska – 0.7% (0.5% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 B+ 5.000%, 6/01/46 6/14 at 100.00 B+ Total Alaska Arizona – 3.1% (2.2% of Total Investments) Apache County Industrial Development Authority, Arizona, Pollution Control Revenue Bonds, 3/22 at 100.00 BBB Tucson Electric Power Company, Series 20102A, 4.500%, 3/01/30 Arizona Sports and Tourism Authority, Senior Revenue Refunding Bonds, Multipurpose Stadium 7/22 at 100.00 A1 Facility Project, Series 2012A, 5.000%, 7/01/32 Arizona Tourism and Sports Authority, Tax Revenue Bonds, Multipurpose Stadium Facility 7/13 at 100.00 A1 (4) Project, Series 2003A, 5.000%, 7/01/31 (Pre-refunded 7/01/13) – NPFG Insured Glendale Industrial Development Authority, Arizona, Revenue Bonds, John C. Lincoln Health Network, Series 2005B: 5.250%, 12/01/24 12/15 at 100.00 BBB+ 5.250%, 12/01/25 12/15 at 100.00 BBB+ Mesa, Arizona, Utility System Revenue Bonds, Tender Option Bond Trust, Series 11032-11034, 7/17 at 100.00 Aa2 15.315%, 7/01/26 – AGM Insured (IF) Phoenix, Arizona, Civic Improvement Corporation, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008, Trust 1132, 9.295%, 1/01/32 (IF) Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A– Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Watson Road Community Facilities District, Arizona, Special Assessment Revenue Bonds, Series 7/16 at 100.00 N/R 2005, 6.000%, 7/01/30 Total Arizona Arkansas – 0.6% (0.4% of Total Investments) University of Arkansas, Pine Bluff Campus, Revenue Bonds, Series 2005A, 5.000%, 12/01/30 – 12/15 at 100.00 Aa2 AMBAC Insured California – 25.2% (17.3% of Total Investments) ABAG Finance Authority for Non-Profit Corporations, California, Cal-Mortgage Insured Revenue 5/20 at 100.00 A Bonds, Channing House, Series 2010, 6.000%, 5/15/30 California Educational Facilities Authority, Revenue Bonds, University of Southern California, 10/15 at 100.00 Aa1 Series 2005, 4.750%, 10/01/28 (UB) California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 11/15 at 100.00 A2 2006, 5.000%, 11/01/30 California Health Facilities Financing Authority, Revenue Bonds, Cedars-Sinai Medical Center, 11/15 at 100.00 A+ Series 2005, 5.000%, 11/15/27 California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, 4/16 at 100.00 A+ Series 2006, 5.000%, 4/01/37 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.000%, 11/15/42 (UB) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 11/19 at 100.00 A2 2009-I, 6.375%, 11/01/34 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 3/20 at 100.00 A2 2010A-1, 5.750%, 3/01/30 California State, General Obligation Bonds, Various Purpose Series 2010: 5.250%, 3/01/30 3/20 at 100.00 A1 5.500%, 3/01/40 3/20 at 100.00 A1 California Statewide Communities Development Authority, Revenue Bonds, American Baptist Homes of the West, Series 2010: 6.000%, 10/01/29 10/19 at 100.00 BBB+ 6.250%, 10/01/39 10/19 at 100.00 BBB+ California Statewide Communities Development Authority, School Facility Revenue Bonds, Aspire 1/19 at 100.00 BB+ Public Schools, Series 2010, 6.000%, 7/01/40 California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2005A: 5.250%, 7/01/30 7/15 at 100.00 BBB 5.000%, 7/01/39 7/15 at 100.00 BBB California Statewide Community Development Authority, Revenue Bonds, Sutter Health, Tender No Opt. Call AA– Option Bond Trust 3175, 13.861%, 5/15/14 (IF) Chula Vista, California, Industrial Development Revenue Bonds, San Diego Gas and Electric 6/14 at 102.00 A+ Company, Series 1996A, 5.300%, 7/01/21 Commerce Joint Power Financing Authority, California, Tax Allocation Bonds, Redevelopment 8/13 at 100.00 BBB Projects 2 and 3, Refunding Series 2003A, 5.000%, 8/01/28 – RAAI Insured Commerce Joint Power Financing Authority, California, Tax Allocation Bonds, Redevelopment 8/13 at 100.00 N/R (4) Projects 2 and 3, Refunding Series 2003A, 5.000%, 8/01/28 (Pre-refunded 8/01/13) – RAAI Insured Davis Redevelopment Agency, California, Tax Allocation Bonds, Davis Redevelopment Project, 12/21 at 100.00 A+ Subordinate Series 2011A, 7.000%, 12/01/36 Gavilan Joint Community College District, Santa Clara and San Benito Counties, California, 8/21 at 100.00 Aa2 General Obligation Bonds, Election of 2004 Series 2011D, 5.750%, 8/01/35 Glendale Redevelopment Agency, California, Central Glendale Redevelopment Project, Tax 12/16 at 100.00 A Allocation Bonds, Series 2010, 5.500%, 12/01/24 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 5.000%, 6/01/33 6/17 at 100.00 B 5.750%, 6/01/47 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Park Redevelopment Agency, California, Single Family Residential Mortgage Revenue No Opt. Call Aaa Refunding Bonds, Series 1986A, 8.000%, 12/01/19 (ETM) Jurupa Public Financing Authority, California, Superior Lien Revenue Bonds, Series 2010A, 9/20 at 100.00 AA– 5.000%, 9/01/33 Madera County, California, Certificates of Participation, Children’s Hospital Central 3/20 at 100.00 A+ California, Series 2010, 5.375%, 3/15/36 Marinez Unified School District, Contra Costa County, California, General Obligation Bonds, 8/24 at 100.00 AA– Series 2011, 0.000%, 8/01/31 M-S-R Energy Authority, California, Gas Revenue Bonds, Series 2009A, 7.000%, 11/01/34 No Opt. Call A Natomas Union School District, Sacramento County, California, General Obligation Refunding No Opt. Call BBB+ Bonds, Series 1999, 5.950%, 9/01/21 – NPFG Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call BBB Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 11/20 at 100.00 Baa3 5.250%, 11/01/21 Perris, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage Revenue No Opt. Call Aaa Bonds, Series 1988B, 8.200%, 9/01/23 (Alternative Minimum Tax) (ETM) Petaluma, Sonoma County, California, Wastewater Revenue Bonds, Refunding Series 2011, 5/21 at 100.00 AA– 5.500%, 5/01/32 Rancho Mirage Joint Powers Financing Authority, California, Revenue Bonds, Eisenhower Medical 7/14 at 100.00 Baa2 (4) Center, Series 2004, 5.875%, 7/01/26 (Pre-refunded 7/01/14) San Diego County, California, Certificates of Participation, Burnham Institute, Series 2006: 5.000%, 9/01/21 9/15 at 102.00 Baa2 5.000%, 9/01/23 9/15 at 102.00 Baa2 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, 8/19 at 100.00 A– Mission Bay North Redevelopment Project, Series 2009C, 6.500%, 8/01/39 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/28 – NPFG Insured No Opt. Call BBB 0.000%, 1/15/34 – NPFG Insured No Opt. Call BBB 0.000%, 1/15/35 – NPFG Insured No Opt. Call BBB Santee Community Development Commission, California, Santee Redevelopment Project Tax 2/21 at 100.00 A Allocation Bonds, Series 2011A, 7.000%, 8/01/31 Union City Community Redevelopment Agency, California, Tax Allocation Revenue Bonds, 12/21 at 100.00 A Redevelopment Project, Subordinate Lien Series 2011, 6.375%, 12/01/23 University of California, General Revenue Bonds, Series 2005G, 4.750%, 5/15/31 – NPFG Insured 5/13 at 101.00 Aa1 Wiseburn School District, Los Angeles County, California, General Obligation Bonds, Series 8/31 at 100.00 AA– 2011B, 0.000%, 8/01/36 – AGM Insured Yuba Community College District, California, General Obligation Bonds, Election 2006 Series 8/21 at 100.00 Aa2 2011C, 5.250%, 8/01/47 Total California Colorado – 5.1% (3.5% of Total Investments) Colorado Educational and Cultural Facilities Authority, Revenue and Refunding Bonds, No Opt. Call A+ University Corporation for Atmospheric Research Project, Series 2012A, 4.500%, 9/01/22 Colorado Health Facilities Authority, Colorado, Revenue Bonds, American Baptist Homes Project, 8/19 at 100.00 N/R Series 2009A, 7.750%, 8/01/39 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 2/21 at 100.00 AA– Series 2011A, 5.000%, 2/01/41 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Total Long-Term Care National 11/20 at 100.00 BBB– Obligated Group Project, Series 2010A, 6.000%, 11/15/30 Colorado Mesa University, Colorado, Enterprise Revenue Bonds, Series 20012B, 4.250%, 5/15/37 5/21 at 100.00 Aa2 E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 3/01/36 – 9/20 at 41.72 BBB NPFG Insured Eagle County Air Terminal Corporation, Colorado, Airport Terminal Project Revenue Bonds, 5/21 at 100.00 Baa2 Refunding Series 2011A, 5.500%, 5/01/22 (Alternative Minimum Tax) Meridian Metropolitan District, Douglas County, Colorado, General Obligation Refunding Bonds, 12/21 at 100.00 A Series 2011A, 5.000%, 12/01/41 Park Creek Metropolitan District, Colorado, Senior Limited Property Tax Supported Revenue 12/20 at 100.00 AA– Refunding Bonds, Series 2011, 6.125%, 12/01/41 – AGM Insured Park Creek Metropolitan District, Colorado, Senior Property Tax Supported Revenue Bonds, 12/19 at 100.00 AA– Series 2009, 6.250%, 12/01/30 – AGC Insured Public Authority for Colorado Energy, Natural Gas Purchase Revenue Bonds, Colorado Springs No Opt. Call A Utilities, Series 2008, 6.500%, 11/15/38 Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private 7/20 at 100.00 Baa3 Activity Bonds, Series 2010, 6.000%, 1/15/41 Ute Water Conservancy District, Mesa County, Colorado, Water Revenue Bonds, Refunding Series 2012: 4.250%, 6/15/27 6/22 at 100.00 AA 4.250%, 6/15/28 6/22 at 100.00 AA Total Colorado Connecticut – 1.1% (0.8% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart 7/22 at 100.00 AA– University, Series 2012H, 5.000%, 7/01/24 – AGM Insured Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Total Connecticut District of Columbia – 5.9% (4.1% of Total Investments) District of Columbia Water and Sewerage Authority, Public Utility Revenue Bonds, Series 1998, No Opt. Call AA+ 5.500%, 10/01/23 – AGM Insured (UB) District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/16 – NPFG Insured No Opt. Call Aa2 Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 AA+ Tender Option Bond Trust 1606, 11.761%, 10/01/30 – AMBAC Insured (IF) (5) Total District of Columbia Florida – 8.3% (5.7% of Total Investments) Board of Regents, Florida State University, Housing Facility Revenue Bonds, Series 2005A, 5/15 at 101.00 AA 5.000%, 5/01/27 – NPFG Insured Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, 4/16 at 100.00 A– Series 2005, 5.000%, 4/01/24 Brevard County Health Facilities Authority, Florida, Revenue Bonds, Health First Inc. Project, 4/19 at 100.00 A– Series 2009B, 7.000%, 4/01/39 Cape Coral, Florida, Water and Sewer Revenue Bonds, Refunding Series 2011, 5.000%, 10/01/41 – 10/21 at 100.00 AA– AGM Insured Florida Higher Educational Facilities Financing Authority, Revenue Bonds, Nova Southeastern 4/22 at 100.00 BBB+ University Project, Refunding Series 2012A, 5.000%, 4/01/32 Florida Higher Educational Facilities Financing Authority, Revenue Bonds, Nova Southeastern 4/21 at 100.00 BBB+ University, Refunding Series 2011, 6.375%, 4/01/31 Habitat Community Development District, Florida, Capital Improvement Revenue Bonds, Series 5/14 at 101.00 N/R 2004, 5.850%, 5/01/35 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport Hub, Series 10/17 at 100.00 A 2007B, 4.500%, 10/01/31 – NPFG Insured North Sumter County Utility Dependent District, Florida, Utility Revenue Bonds, Series 2010, 10/20 at 100.00 AA– 5.375%, 10/01/40 Northern Palm Beach County Improvement District, Florida, Revenue Bonds, Water Control and 8/17 at 100.00 N/R Improvement Development Unit 46B, Series 2007A, 5.350%, 8/01/41 Old Palm Community Development District, Florida, Special Assessment Bonds, Palm Beach 5/15 at 101.00 N/R Gardens, Series 2004A, 5.900%, 5/01/35 South Miami Health Facilities Authority, Florida, Hospital Revenue, Baptist Health System 8/17 at 100.00 AA Obligation Group, Series 2007, 5.000%, 8/15/42 (UB) (5) 65 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/17 at 100.00 N/R Capital Appreciation, Series 2012A-2, 0.000%, 5/01/39 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/19 at 100.00 N/R Capital Appreciation, Series 2012A-3, 0.000%, 5/01/40 85 Tolomato Community Development District, Florida, Special Assessment Bonds, Convertible, 5/22 at 100.00 N/R Capital Appreciation, Series 2012A-4, 0.000%, 5/01/40 Tolomato Community Development District, Florida, Special Assessment Bonds, Hope Note, Series 5/18 at 100.00 N/R 1 2007-3, 6.650%, 5/01/40 (6) 15 Tolomato Community Development District, Florida, Special Assessment Bonds, Non Performing 5/18 at 100.00 N/R Parcel Series 2007-1. RMKT, 6.650%, 5/01/40 (6) Tolomato Community Development District, Florida, Special Assessment Bonds, Refunding Series 5/17 at 100.00 N/R 2012A-1, 6.650%, 5/01/40 Tolomato Community Development District, Florida, Special Assessment Bonds, Series 2006, 5/14 at 101.00 BB 5.400%, 5/01/37 Tolomato Community Development District, Florida, Special Assessment Bonds, 5/18 at 100.00 N/R Southern/Forbearance Parcel Series 2007-2, 6.650%, 5/01/40 (6) Westchester Community Development District 1, Florida, Special Assessment Bonds, Series 2003, 5/13 at 101.00 N/R 6.000%, 5/01/23 Wyndam Park Community Development District, Florida, Special Assessment Bonds, Series 2003, 5/13 at 101.00 A 6.375%, 5/01/34 Total Florida Georgia – 1.9% (1.3% of Total Investments) Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008A. Remarketed, 1/19 at 100.00 A2 7.500%, 1/01/31 Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2009B, 5.250%, 11/01/34 – 11/19 at 100.00 AA– AGM Insured Dalton Development Authority, Georgia, Revenue Certificates, Hamilton Health Care System Inc., No Opt. Call BBB Series 1996, 5.500%, 8/15/26 – NPFG Insured Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/20 at 100.00 A Northeast Georgia Health Services Inc., Series 2010A, 5.000%, 2/15/30 Georgia Municipal Electric Authority, Project One Special Obligation Bonds, Fourth Crossover No Opt. Call A+ Series 1997E, 6.500%, 1/01/20 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 10/21 at 100.00 Baa2 2012A, 5.250%, 10/01/27 Total Georgia Guam – 0.5% (0.3% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.000%, 1/01/31 1/22 at 100.00 A Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 7/20 at 100.00 Ba2 5.625%, 7/01/40 Total Guam Idaho – 0.5% (0.4% of Total Investments) Idaho Housing and Finance Association, Single Family Mortgage Revenue Bonds, Series 2009BI, 7/19 at 100.00 A1 5.650%, 7/01/26 Idaho Water Resource Board, Water Resource Loan Program Revenue, Ground Water Rights 9/22 at 100.00 Baa1 Mitigation Series 2012A, 4.750%, 9/01/26 Total Idaho Illinois – 12.5% (8.6% of Total Investments) Chicago Public Building Commission, Illinois, General Obligation Lease Bonds, Chicago Transit 3/13 at 100.00 N/R (4) Authority, Series 2003, 5.250%, 3/01/23 (Pre-refunded 3/01/13) – AMBAC Insured Chicago, Illinois, Certificates of Participation Tax Increment Revenue Notes, 3/17 at 100.00 Baa1 Fullerton/Milwaukee Redevelopment Project, Series 2011A, 6.830%, 3/15/24 Chicago, Illinois, Sales Tax Revenue Bonds, Series 2011A, 5.000%, 1/01/41 1/22 at 100.00 AAA Illinois Finance Authority, Revenue Bonds, Centegra Health System, Series 2012, 5.000%, 9/01/32 9/22 at 100.00 A– Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Series 2010A, 7.750%, 5/15/30 5/20 at 100.00 N/R Illinois Finance Authority, Revenue Bonds, Admiral at Lake Project, Temps 75 Series 2010D-1, 4/13 at 100.00 N/R 7.000%, 5/15/18 Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 1/18 at 100.00 Baa2 5.625%, 1/01/37 Illinois Finance Authority, Revenue Bonds, Little Company of Mary Hospital and Health Care 8/15 at 105.00 A+ Centers, Series 2010, 5.375%, 8/15/40 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Refunding Series 2010A, 5/20 at 100.00 A 6.000%, 5/15/39 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2004: 5.250%, 11/15/21 (Pre-refunded 5/15/14) 5/14 at 100.00 A (4) 5.250%, 11/15/22 (Pre-refunded 5/15/14) 5/14 at 100.00 A (4) Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 AA– 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Proctor Hospital, Series 2006, 5.125%, 1/01/25 1/16 at 100.00 BB+ Illinois Finance Authority, Revenue Bonds, Provena Health, Series 2009A, 7.750%, 8/15/34 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 5/19 at 100.00 A2 Series 2009C, 6.625%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 8/17 at 100.00 BBB 5.500%, 8/01/37 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009: 6.875%, 8/15/38 8/19 at 100.00 BBB+ 7.000%, 8/15/44 8/19 at 100.00 BBB+ Illinois Finance Authority, Revenue Bonds, Southern Illinois Healthcare Enterprises, Inc., 3/20 at 100.00 AA– Series 2005 Remarketed, 5.250%, 3/01/30 – AGM Insured Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 8/20 at 100.00 AA– 2009B, 5.000%, 8/15/26 Illinois Finance Authority, Revenue Refunding Bonds, Resurrection Health Care Corporation, 5/19 at 100.00 BBB+ Series 2009, 6.125%, 5/15/25 Illinois Health Facilities Authority, Revenue Refunding Bonds, Elmhurst Memorial Healthcare, Series 2002: 5.500%, 1/01/22 4/13 at 100.00 Baa2 5.625%, 1/01/28 4/13 at 100.00 Baa2 Illinois State, General Obligation Bonds, Series 2012A: 4.000%, 1/01/26 1/22 at 100.00 A2 5.000%, 3/01/37 3/22 at 100.00 A2 Illinois State, Sales Tax Revenue Bonds, Build Illinois Series 2011, 3.750%, 6/15/25 6/21 at 100.00 AAA Macon County School District 61 Decatur, Illinois, General Obligation Bonds, Series 2011A, 1/21 at 100.00 A1 5.250%, 1/01/39 – AGM Insured Madison County Community Unit School District 7 Edwardsville, Illinois, School Building Bonds, No Opt. Call N/R (4) Series 1994, 5.850%, 2/01/13 – FGIC Insured (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Capital Appreciation Refunding Series 2010B-1, 5.000%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AA– Expansion Project, Series 1996A, 0.000%, 12/15/21 – NPFG Insured Railsplitter Tobacco Settlement Authority, Illinois, Tobacco Settlement Revenue Bonds, Series 2010: 5.250%, 6/01/21 No Opt. Call A 6.250%, 6/01/24 6/16 at 100.00 A– 6.000%, 6/01/28 6/21 at 100.00 A– Will County High School District 204, Joliet, Illinois, General Obligation Bonds, Series 2001: 8.700%, 12/01/13 – AGM Insured No Opt. Call AA 8.700%, 12/01/14 – AGM Insured No Opt. Call AA Will County School District 17, Channahon, Illinois, General Obligation School Building Bonds, No Opt. Call Aa3 Series 2001, 8.400%, 12/01/13 – AMBAC Insured Total Illinois Indiana – 1.1% (0.7% of Total Investments) Indiana Finance Authority, Educational Facilities Refunding Revenue Bonds, Butler University 2/22 at 100.00 BBB+ Project, Series 2012B, 5.000%, 2/01/28 Indiana Finance Authority, Educational Facilities Revenue Bonds, Drexel Foundation For 10/19 at 100.00 BB+ Educational Excellence, Inc., Series 2009A, 7.000%, 10/01/39 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 5.000%, 5/01/42 Indiana Finance Authority, Hospital Revenue Bonds, Floyd Memorial Hospital and Health Services 3/20 at 100.00 A– Project, Refunding Series 2010, 5.125%, 3/01/30 St. Joseph County Hospital Authority, Indiana, Revenue Bonds, Madison Center Inc., Series 2005: 5.250%, 2/15/23 (6) 2/15 at 100.00 N/R 5.375%, 2/15/34 (6) 2/15 at 100.00 N/R Total Indiana Iowa – 1.8% (1.3% of Total Investments) Iowa Student Loan Liquidity Corporation, Student Loan Revenue Bonds, Refunding Series 2009-2, 12/19 at 100.00 A1 5.500%, 12/01/25 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 B+ 5.500%, 6/01/42 Total Iowa Kansas – 1.3% (0.9% of Total Investments) Johnson and Miami Counties Unified School District 230, Kansas, General Obligation Bonds, 9/21 at 100.00 Aa3 Series 2011A, 5.000%, 9/01/26 Kansas Development Finance Authority, Health Facilities Revenue Bonds, Hays Medical Center 11/15 at 100.00 A2 Inc., Series 2005L, 5.000%, 11/15/22 Overland Park Transportation Development District, Kansas, Sales Tax Revenue Bonds, Oak Park 4/20 at 100.00 BBB Mall Project, Series 2010, 5.900%, 4/01/32 Sedgwick and Shawnee Counties, Kansas, GNMA Mortgage-Backed Securities Program Single Family No Opt. Call Aaa Revenue Bonds, Series 1997A-1, 6.950%, 6/01/29 (Alternative Minimum Tax) Topeka, Kansas, Industrial Revenue Refunding Bonds, Sunwest Hotel Corporation, Series 1988, 8/16 at 100.00 AA+ (4) 9.500%, 10/01/16 (Pre-refunded 8/15/16) (Alternative Minimum Tax) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB+ Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Kentucky – 1.7% (1.2% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Facilities Revenue Bonds, Owensboro 6/20 at 100.00 BBB+ Medical Health System, Series 2010A, 6.000%, 6/01/30 Louisville and Jefferson County Metropolitan Government, Kentucky, Industrial Building Revenue 10/16 at 100.00 A+ Bonds, Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/35 Pikeville, Kentucky, Hospital Revenue Bonds, Pikeville Medical Center, Inc. Project, 3/21 at 100.00 A3 Improvement and Refunding Series 2011, 6.250%, 3/01/31 Total Kentucky Louisiana – 1.8% (1.3% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed Securities 4/13 at 100.00 Aaa Program Family Mortgage Revenue Refunding Bonds, Series 1997D, 5.900%, 10/01/30 (Alternative Minimum Tax) Louisiana Citizens Property Insurance Corporation, Assessment Revenue Bonds, Refunding Series 6/22 at 100.00 AA– 2012, 5.000%, 6/01/24 – AGM Insured Louisiana Local Government Environment Facilities and Community Development Authority, Revenue 8/20 at 100.00 BBB– Bonds, Westlake Chemical Corporation Projects, Series 2009A, 6.500%, 8/01/29 Louisiana Local Government Environmental Facilities & Community Development Authority, Revenue 11/17 at 100.00 BBB– Bonds, Westlake Chemical Corporation Project, Series 2007, 6.750%, 11/01/32 Louisiana Public Facilities Authority, Hospital Revenue Bonds, Franciscan Missionaries of Our 8/15 at 100.00 A+ Lady Health System, Series 2005A, 5.250%, 8/15/31 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Total Louisiana Maine – 0.7% (0.5% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical 7/21 at 100.00 Baa3 Center, Series 2011, 6.750%, 7/01/36 Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Series 2010A, 7/20 at 100.00 AA 5.000%, 7/01/40 Total Maine Maryland – 0.5% (0.4% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, 8/14 at 100.00 A2 Series 2004, 5.375%, 8/15/24 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park 7/20 at 100.00 BBB Public Charter School Issue, Series 2010, 6.000%, 7/01/40 Total Maryland Massachusetts – 1.9% (1.3% of Total Investments) Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/23 – AGM Insured (UB) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 8/01/46 – 2/17 at 100.00 AA+ AGM Insured (UB) (5) Total Massachusetts Michigan – 3.6% (2.5% of Total Investments) Detroit, Michigan, Distributable State Aid General Obligation Bonds, Limited Tax Series 2010, 11/20 at 100.00 AA 5.000%, 11/01/30 Detroit, Michigan, Water Supply System Revenue Refunding Bonds, Series 1993, 6.500%, 7/01/15 – No Opt. Call A+ FGIC Insured Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15 at 100.00 Aa3 10/15/22 – AMBAC Insured Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, 11/19 at 100.00 A Refunding Series 2009, 5.750%, 11/15/39 Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 AA 2006A, 5.000%, 12/01/31 (UB) Michigan State Hospital Finance Authority, Revenue Bonds, Trinity Health Care Group, Series 12/16 at 100.00 N/R (4) 2006A, 5.000%, 12/01/31 (Pre-refunded 12/01/16) (UB) Monroe County Hospital Finance Authority, Michigan, Mercy Memorial Hospital Corporation 6/16 at 100.00 BBB Revenue Bonds, Series 2006, 5.500%, 6/01/35 Total Michigan Minnesota – 3.5% (2.4% of Total Investments) Cohasset, Minnesota, Pollution Control Revenue Bonds, Allete Inc., Series 2004, 4.950%, 7/01/22 7/14 at 100.00 A2 Dakota and Washington Counties Housing and Redevelopment Authority, Minnesota, GNMA No Opt. Call Aaa Mortgage-Backed Securities Program Single Family Residential Mortgage Revenue Bonds, Series 1988, 8.450%, 9/01/19 (Alternative Minimum Tax) (ETM) Duluth Housing & Redevelopment Authority, Minnesota, Lease Revenue Bonds, Duluth Public 11/20 at 100.00 BBB– Schools Academy, Series 2010A, 5.875%, 11/01/40 Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, 4/13 at 100.00 A Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., 11/15 at 100.00 BBB– Series 2005, 6.000%, 11/15/25 Washington County, Minnesota, General Obligation Bonds, Capital Improvement Plan, Series 8/17 at 100.00 AAA 2007A, 3.500%, 2/01/28 Wayzata, Minnesota, Senior Housing Entrance Deposit Revenue Bonds, Folkestone Senior Living 5/14 at 100.00 N/R Community, Series 2012B, 4.875%, 5/01/19 Total Minnesota Mississippi – 0.6% (0.4% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/13 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Total Mississippi Missouri – 3.1% (2.1% of Total Investments) Hanley Road Corridor Transportation Development District, Brentwood and Maplewood, Missouri, 10/19 at 100.00 A– Transportation Sales Revenue Bonds, Refunding Series 2009A, 5.875%, 10/01/36 Hannibal Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Hannibal 3/16 at 100.00 BBB+ Regional Hospital, Series 2006, 5.000%, 3/01/22 Jackson County Reorganized School District R-7, Lees Summit, Missouri, General Obligation 3/16 at 100.00 Aa1 Bonds, Series 2006, 5.250%, 3/01/26 – NPFG Insured Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing Project, Series 2005A: 6.000%, 6/01/20 No Opt. Call A 5.000%, 6/01/35 6/15 at 100.00 A Missouri Development Finance Board. Infrastructure Facilities Revenue Bonds, City of 4/14 at 100.00 A– (4) Independence, Missouri – Events Center Project, Series 2009F, 6.250%, 4/01/38 (Pre-refunded 4/01/14) Missouri Health and Educational Facilities Authority, Revenue Bonds, Webster University, 4/21 at 100.00 A2 Series 2011, 5.000%, 4/01/26 Northwest Missouri State University, Housing System Revenue Bonds, Refunding Series 2012, No Opt. Call A3 4.000%, 6/01/25 Total Missouri Nebraska – 3.5% (2.4% of Total Investments) Douglas County School District 10 Elkhorn, Nebraska, General Obligation Bonds, Public Schools 6/22 at 100.00 AA– Series 2012, 4.125%, 6/15/26 Lincoln County Hospital Authority 1, Nebraska, Hospital Revenue and Refunding Bonds, Great No Opt. Call A– Plains Regional Medical Center Project, Series 2012, 5.000%, 11/01/42 Lincoln, Nebraska, Electric System Revenue Bonds, Series 2007A, 4.500%, 9/01/37 – FGIC Insured 9/17 at 100.00 AA (UB) (5) Omaha, Nebraska, Sanitary Sewage System Revenue Bonds, Series 2012, 4.000%, 11/15/42 No Opt. Call AA Total Nebraska Nevada – 1.1% (0.7% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 BBB– 8.000%, 6/15/30 Total Nevada New Hampshire – 0.1% (0.0% of Total Investments) New Hampshire Housing Finance Authority, Single Family Mortgage Acquisition Bonds, Series 7/17 at 100.00 Aa3 2007-E, 5.750%, 1/01/37 (Alternative Minimum Tax) New Jersey – 2.4% (1.7% of Total Investments) New Jersey Economic Development Authority, School Facilities Construction Bonds, Series 2005P: 5.250%, 9/01/24 (Pre-refunded 9/01/15) 9/15 at 100.00 A+ (4) 5.250%, 9/01/26 (Pre-refunded 9/01/15) 9/15 at 100.00 A+ (4) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident 6/20 at 100.00 Baa3 Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A, 5.750%, 6/01/31 New Jersey Educational Facilities Authority, Revenue Refunding Bonds, University of Medicine 6/19 at 100.00 A– and Dentistry of New Jersey, Series 2009B, 7.500%, 12/01/32 New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 6/19 at 100.00 AA Bond Trust PA-4643, 20.270%, 6/01/30 (IF) (5) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series No Opt. Call A+ 2006A, 5.250%, 12/15/20 New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New Mexico – 0.8% (0.5% of Total Investments) Farmington, New Mexico, Hospital Revenue Bonds, San Juan Regional Medical Center Inc., Series 2004A: 5.125%, 6/01/17 6/14 at 100.00 A3 5.125%, 6/01/19 6/14 at 100.00 A3 Farmington, New Mexico, Pollution Control Revenue Refunding Bonds, Public Service Company of 6/20 at 100.00 BBB– New Mexico San Juan Project, Series 2010D, 5.900%, 6/01/40 Total New Mexico New York – 12.1% (8.3% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 6.000%, 7/15/30 1/20 at 100.00 BBB– 6.250%, 7/15/40 1/20 at 100.00 BBB– Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 3/15 at 100.00 AAA 2005F, 5.000%, 3/15/24 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.750%, 2/15/47 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 2009B, 11/19 at 100.00 AA 5.000%, 11/15/34 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005B, 11/15 at 100.00 A 5.000%, 11/15/30 – AMBAC Insured Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2005F, 11/15 at 100.00 A 5.000%, 11/15/30 New York City Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bronx Parking Development Company, LLC Project, Series 2007: 5.750%, 10/01/37 10/17 at 100.00 N/R 5.875%, 10/01/46 10/17 at 102.00 N/R New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 Aa1 (4) Bonds, Fiscal Series 2005B, 5.000%, 6/15/28 (Pre-refunded 12/15/14) – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 12/14 at 100.00 AAA Bonds, Fiscal Series 2005B, 5.000%, 6/15/28 – AMBAC Insured New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue 6/19 at 100.00 AA+ Bonds, Tender Option Bond Trust 3484, 18.202%, 6/15/33 (IF) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 2/14 at 100.00 AAA Series 2004C, 5.000%, 2/01/22 (UB) New York City, New York, General Obligation Bonds, Fiscal Series 2003J, 5.500%, 6/01/20 6/13 at 100.00 AA (4) (Pre-refunded 6/01/13) New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 Aa2 New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/25 3/15 at 100.00 Aa2 (4) (Pre-refunded 3/01/15) New York City, New York, General Obligation Bonds, Fiscal Series 2005M, 5.000%, 4/01/24 (UB) 4/15 at 100.00 AA New York City, New York, General Obligation Bonds, Series 2004C-1, 5.250%, 8/15/20 (UB) 8/14 at 100.00 AA New York State Municipal Bond Bank Agency, Special School Purpose Revenue Bonds, Series 2003C, 6/13 at 100.00 AA– (4) 5.250%, 12/01/19 (Pre-refunded 6/01/13) New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 3/14 at 100.00 AAA 2004A-1, 5.000%, 3/15/23 (Pre-refunded 3/15/14) – FGIC Insured Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 5.500%, 12/01/31 12/20 at 100.00 BBB– 6.000%, 12/01/42 12/20 at 100.00 BBB– Suffolk County Economic Development Corporation, New York, Revenue Refunding Bonds, Peconic 12/20 at 100.00 BBB– Landing At Southold, Inc. Project, Series 2010, 5.875%, 12/01/30 Total New York North Dakota – 0.5% (0.3% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.250%, 11/01/31 Ohio – 4.7% (3.2% of Total Investments) Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Revenue Bonds, 5/22 at 100.00 A1 Children’s Hospital Medical Center, Improvement & Refunding Series 2012, 4.000%, 11/15/26 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.500%, 6/01/47 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010: 5.250%, 11/01/29 11/20 at 100.00 BBB+ 5.750%, 11/01/40 11/20 at 100.00 BBB+ 5.500%, 11/01/40 11/20 at 100.00 BBB+ Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement 7/21 at 100.00 BBB Services, Improvement Series 2010A, 5.625%, 7/01/26 Lorain County Port Authority, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, 12/20 at 100.00 BB United State Steel Corporation Project, Series 2010, 6.750%, 12/01/40 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center 8/21 at 100.00 A2 Project, Refunding Series 2011, 5.125%, 8/01/31 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Port of Greater Cincinnati Development Authority, Ohio, Economic Development Revenue Bonds, 10/16 at 100.00 A+ Sisters of Mercy of the Americas, Series 2006, 5.000%, 10/01/25 Total Ohio Oklahoma – 1.1% (0.8% of Total Investments) Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 9/16 at 100.00 BB+ 5.375%, 9/01/36 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA+ System, Series 2006, 5.000%, 12/15/36 (UB) 88 Tulsa County Industrial Authority, Oklahoma, Health Care Revenue Bonds, Saint Francis Health 12/16 at 100.00 AA+ System, Series 2008, Trust 3500, 8.544%, 6/15/30 (IF) Total Oklahoma Pennsylvania – 3.7% (2.6% of Total Investments) Allegheny Country Industrial Development Authority, Pennsylvania, Environmental Improvement 11/19 at 100.00 BB Revenue Bonds, United States Steel Corporation Project, Refunding Series 2009, 6.750%, 11/01/24 Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh 8/19 at 100.00 Aa3 Medical Center Revenue Bonds, Series 2009A, 5.375%, 8/15/29 Bucks County Industrial Development Authority, Pennsylvania, Charter School Revenue Bonds, 3/17 at 100.00 BBB School Lane Charter School, Series 2007A, 5.000%, 3/15/37 Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2006A, 6/16 at 100.00 AA 5.000%, 6/01/26 – AGM Insured (UB) Cumberland County Municipal Authority Revenue Bonds, Pennsylvania, Diakon Lutheran Social 1/19 at 100.00 BBB+ Ministries Project, Series 2009, 6.125%, 1/01/29 Pennsylvania Economic Development Financing Authority, Solid Waste Disposal Revenue Bonds, No Opt. Call BBB Waste Management Inc., Project, Series 2009, 1.750%, 12/01/33 (Mandatory put 12/01/15) Pennsylvania Higher Educational Facilities Authority, Revenue Bonds, Edinboro University 7/20 at 100.00 BBB– Foundation Student Housing Project, Series 2010, 6.000%, 7/01/43 Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 AA Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) (5) Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Philadelphia, Pennsylvania, General Obligation Bonds, Refunding Series 2011, 6.500%, 8/01/41 8/20 at 100.00 A2 St. Mary Hospital Authority, Pennsylvania, Health System Revenue Bonds, Catholic Health East, 11/14 at 100.00 A+ (4) Series 2004B, 5.500%, 11/15/24 (Pre-refunded 11/15/14) Union County Hospital Authority, Pennsylvania, Hospital Revenue Bonds, Evangelical Community No Opt. Call BBB+ Hospital Project, Refunding and Improvement Series 2011, 5.500%, 8/01/20 Total Pennsylvania Puerto Rico – 2.3% (1.6% of Total Investments) Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 6.375%, 8/01/39 8/19 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/21 at 100.00 AA– 2011A-1, 5.250%, 8/01/40 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/42 – FGIC Insured Total Puerto Rico Rhode Island – 0.4% (0.2% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 4/13 at 100.00 Baa1 Series 2002A, 6.000%, 6/01/23 South Carolina – 1.1% (0.8% of Total Investments) Berkeley County School District, South Carolina, Installment Purchase Revenue Bonds, Securing 12/13 at 100.00 Aa3 Assets for Education, Series 2003, 5.250%, 12/01/24 Dorchester County School District 2, South Carolina, Installment Purchase Revenue Bonds, 12/14 at 100.00 AA– GROWTH, Series 2004, 5.250%, 12/01/23 Total South Carolina South Dakota – 0.3% (0.2% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley 11/14 at 100.00 A+ Hospitals, Series 2004A, 5.500%, 11/01/31 Tennessee – 3.3% (2.3% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Revenue Bonds, Mountain 7/16 at 100.00 BBB+ States Health Alliance, Series 2006A, 5.500%, 7/01/36 Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, Tennessee, Revenue Bonds, Belmont University Project, Series 2012: 5.000%, 11/01/23 11/21 at 100.00 BBB+ 5.000%, 11/01/24 11/21 at 100.00 BBB+ 5.000%, 11/01/25 11/21 at 100.00 BBB+ Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 10/19 at 100.00 AA+ Tennessee, Revenue Refunding Bonds, Vanderbilt University, Series 2009B, 5.000%, 10/01/39 Sumner County Health, Educational, and Housing Facilities Board, Tennessee, Revenue Refunding Bonds, Sumner Regional Health System Inc., Series 2007: 5.500%, 11/01/37 (6) 11/17 at 100.00 N/R 5.500%, 11/01/46 (6) 11/17 at 100.00 N/R Total Tennessee Texas – 12.8% (8.8% of Total Investments) Board of Regents, University of Texas System, Financing System Revenue Bonds, Series 2006F, 2/17 at 100.00 AAA 4.250%, 8/15/36 (UB) Bryan, Brazos County, Texas, Electric System Revenue Bonds, Refunding Series 2012: 5.000%, 7/01/28 7/22 at 100.00 A+ 5.000%, 7/01/29 7/22 at 100.00 A+ Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2010, 5.750%, 1/01/25 1/20 at 100.00 BBB– Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 1998A, No Opt. Call AA+ (4) 0.000%, 12/01/22 – AGM Insured (ETM) Houston, Texas, Junior Lien Water and Sewerage System Revenue Refunding Bonds, Series 1998A, No Opt. Call AA+ 0.000%, 12/01/22 – AGM Insured Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005: 5.250%, 8/15/21 2/16 at 100.00 BBB– 5.125%, 8/15/26 2/16 at 100.00 BBB– North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Series 2008A, 1/18 at 100.00 AA– 5.750%, 1/01/40 – AGC Insured North Texas Tollway Authority, Second Tier System Revenue Refunding Bonds, Series 2008F, 1/18 at 100.00 A3 5.750%, 1/01/38 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 9/31 at 100.00 AA 0.000%, 9/01/43 North Texas Tollway Authority, System Revenue Bonds, First Tier Series 2009A, 6.250%, 1/01/39 1/19 at 100.00 A2 Sabine River Authority, Texas, Pollution Control Revenue Bonds, TXU Electric Company, Series 11/15 at 100.00 CCC 2001C, 5.200%, 5/01/28 Stafford Economic Development Corporation, Texas, Sales Tax Revenue Bonds, Series 2000, 9/15 at 100.00 A+ 5.500%, 9/01/30 – FGIC Insured Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Texas 2/17 at 100.00 AA– Health Resources, Series 2007A, 5.000%, 2/15/36 (UB) Tarrant County Health Facilities Development Corporation, Texas, GNMA Collateralized Mortgage 6/13 at 103.00 Aaa Loan Revenue Bonds, Eastview Nursing Home, Ebony Lake Nursing Center, Ft. Stockton Nursing Center, Lynnhaven Nursing Center and Mission Oaks Manor, Series 2000A-1, 7.500%, 12/20/22 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue Bonds, Senior No Opt. Call A– Lien Series 2008D, 6.250%, 12/15/26 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/27 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, LBJ Infrastructure Group LLC IH-635 Managed Lanes Project, Series 2010: 7.000%, 6/30/34 6/20 at 100.00 Baa3 7.000%, 6/30/40 6/20 at 100.00 Baa3 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue Bonds, NTE 12/19 at 100.00 Baa2 Mobility Partners LLC North Tarrant Express Managed Lanes Project, Series 2009, 6.875%, 12/31/39 Texas Public Finance Authority, Charter School Finance Corporation Revenue Bonds, Idea Public 8/17 at 100.00 BBB School Project, Series 2007A, 5.000%, 8/15/37 – ACA Insured Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A: 0.000%, 8/15/21 – AMBAC Insured No Opt. Call A– 0.000%, 8/15/23 – AMBAC Insured No Opt. Call A– Travis County Health Facilities Development Corporation, Texas, Revenue Bonds, Westminster 11/20 at 100.00 BB+ Manor, Series 2010, 7.000%, 11/01/30 Total Texas Virgin Islands – 0.2% (0.1% of Total Investments) Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate 10/19 at 100.00 Baa3 Lien Series 2009A, 6.000%, 10/01/39 Virgin Islands Public Finance Authority, Matching Fund Revenue Loan Note – Diageo Project, 10/19 at 100.00 BBB Series 2009A, 6.750%, 10/01/37 Total Virgin Islands Virginia – 0.9% (0.6% of Total Investments) Amherst Industrial Development Authority, Virginia, Revenue Bonds, Sweet Briar College, Series 9/16 at 100.00 BBB 2006, 5.000%, 9/01/26 Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital 7/28 at 100.00 BBB Appreciation Series 2012B, 0.000%, 7/15/40 Virginia Beach Development Authority, Virginia, Multifamily Residential Rental Housing Revenue 10/14 at 102.00 N/R Bonds, Hamptons and Hampton Court Apartments, Series 1999, 7.500%, 10/01/39 (Alternative Minimum Tax) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River 7/22 at 100.00 BBB– Crossing, Opco LLC Project, Series 2012, 6.000%, 1/01/37 (Alternative Minimum Tax) Total Virginia Washington – 1.8% (1.3% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric No Opt. Call AA+ System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/19 – NPFG Insured Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and 12/17 at 100.00 N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Total Washington West Virginia – 0.5% (0.4% of Total Investments) West Virginia Hospital Finance Authority , Hospital Revenue Bonds, Charleston Area Medical 9/19 at 100.00 A3 Center, Series 2009A, 5.625%, 9/01/32 West Virginia Hospital Finance Authority, Hospital Revenue Bonds, Thomas Health System, Inc., 10/18 at 100.00 N/R Series 2008, 6.500%, 10/01/38 Total West Virginia Wisconsin – 3.1% (2.1% of Total Investments) Monroe Redevelopment Authority, Wisconsin, Development Revenue Bonds, The Monroe Clinic, Inc., 2/19 at 100.00 A3 Series 2009, 5.875%, 2/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Beloit Health System, 4/20 at 100.00 A– Inc., Series 2010B, 5.125%, 4/01/36 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 5/14 at 100.00 BBB+ Series 2004, 5.750%, 5/01/24 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, 10/21 at 100.00 A+ Series 2011A, 5.250%, 10/15/39 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006: 5.250%, 8/15/21 8/16 at 100.00 A– 5.250%, 8/15/26 8/16 at 100.00 A– 5.250%, 8/15/34 8/16 at 100.00 A– Wisconsin State, General Obligation Bonds, Series 2006A, 4.750%, 5/01/25 – 5/16 at 100.00 AA FGIC Insured (UB) (5) Total Wisconsin $ 847,382 Total Municipal Bonds (cost $773,800,530) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 151 Las Vegas Monorail Company, Senior Interest Bonds (7), (9) 5.500% 7/15/19 N/R $ 108,720 45 Las Vegas Monorail Company, Senior Interest Bonds (7), (9) 1.000% 6/30/55 N/R $ 196 Total Corporate Bonds (cost $–) Total Investments (cost $773,800,530) – 145.2% Floating Rate Obligations – (12.8)% Variable Rate Demand Preferred Shares, at Liquidation Value – (35.3)% (8) Other Assets Less Liabilities – 2.9% Net Assets Applicable to Common Shares – 100% $ 599,287,521 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Total $ — The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2013, the cost of investments was $696,784,247. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2013, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments $ 96,452,812 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment classified as Level 3. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 24.3%. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an interest rate of 5.500% maturing on July 15, 2019 and the second with an interest rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Investment Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2013
